  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 1 of 11 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 JACK WOLF, Individually and On Behalf of            )
 All Others Similarly Situated,                      )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 CNX MIDSTREAM PARTNERS LP,                          )   CLASS ACTION
 NICHOLAS J. DELULIIS, RAYMOND T.                    )
 BETLER, CHAD A. GRIFFITH, JOHN E.                   )
 JACKSON, JOHN A. MAHER, DONALD                      )
 W. RUSH, HAYLEY F. SCOTT, CNX                       )
 RESOURCES CORPORATION, CNX                          )
 RESOURCES HOLDINGS LLC, and CNX                     )
 MIDSTREAM GP LLC,                                   )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 27, 2020 (the

“Proposed Transaction”), pursuant to which CNX Midstream Partners LP (“CNX Midstream” or

the “Partnership”) and CNX Midstream GP LLC, the general partner of the Partnership (the

“General Partner”), will be acquired by CNX Resources Corporation (“Parent”) and CNX

Resources Holdings LLC (“Merger Sub,” and together with Parent, “CNX Resources”).

       2.      On July 26, 2020, the Board of Directors (the “Board” or “Individual Defendants”)

caused the Partnership to enter into an agreement and plan of merger (the “Merger Agreement”)

with the General Partner and CNX Resources. Pursuant to the terms of the Merger Agreement,
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 2 of 11 PageID #: 2




CNX Midstream’s unitholders will receive 0.88 shares of Parent common stock for each common

unit of CNX Midstream they own.

       3.      On August 28, 2020, defendants filed a prospectus (the “Prospectus”) with the

United States Securities and Exchange Commission (“SEC”) in connection with the Proposed

Transaction.

       4.      The Prospectus omits material information with respect to the Proposed

Transaction, which renders the Prospectus false and misleading. Accordingly, plaintiff alleges

herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “1934 Act”) in connection with the Prospectus.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of CNX Resources common units.




                                                  2
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 3 of 11 PageID #: 3




       9.      Defendant CNX Midstream is a Delaware limited partnership and maintains its

principal executive offices at 1000 CONSOL Energy Drive, Canonsburg, Pennsylvania 15317.

CNX Midstream’s common units are traded on the New York Stock Exchange under the ticker

symbol “CNXM.”

       10.     Defendant Nicholas J. Deluliis (“Deluliis”) is Chief Executive Officer (“CEO”) and

Chairman of the Board of the General Partner. Deluliis also serves as the President, CEO, and a

director of Parent.

       11.     Defendant Raymond T. Betler is a director of the General Partner.

       12.     Defendant Chad A. Griffith (“Griffith”) is President, Chief Operating Officer

(“COO”), and a director of the General Partner. Griffith also serves as COO of Parent.

       13.     Defendant John E. Jackson is a director of the General Partner.

       14.     Defendant John A. Maher is a director of the General Partner.

       15.     Defendant Donald W. Rush (“Rush”) is Chief Financial Officer (“CFO”) and a

director of the General Partner. Rush also serves as CFO of Parent.

       16.     Defendant Hayley F. Scott (“Scott”) is a director of the General Partner. Scott also

serves as Vice President, Financial Planning and Analysis of Parent.

       17.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.     Defendant General Partner is a Delaware limited liability company, the general

parent of the Partnership, and a party to the Merger Agreement.

       19.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       20.     Defendant Merger Sub is a Delaware limited liability company, a wholly-owned

subsidiary of Parent, and a party to the Merger Agreement.




                                                3
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 4 of 11 PageID #: 4




                                CLASS ACTION ALLEGATIONS

        21.     Plaintiff brings this action as a class action on behalf of himself and the other public

unitholders of CNX Midstream (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        22.     This action is properly maintainable as a class action.

        23.     The Class is so numerous that joinder of all members is impracticable. As of July

24, 2020, there were approximately 89,799,224 common units of CNX Midstream outstanding,

held by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        24.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on




                                                   4
   Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 5 of 11 PageID #: 5




behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

Background of the Partnership and the Proposed Transaction

        28.    CNX Midstream is a master limited partnership that owns, operates, develops, and

acquires gathering and other midstream energy assets to service natural gas production in the

Appalachian Basin in Pennsylvania and West Virginia.

        29.    The Partnership’s assets include natural gas gathering pipelines and compression

and dehydration facilities, as well as condensate gathering, collection, separation, and stabilization

facilities.

        30.    On July 26, 2020, the Board caused the Partnership to enter into the Merger

Agreement.

        31.    Pursuant to the terms of the Merger Agreement, CNX Midstream’s unitholders will

receive 0.88 shares of Parent common stock for each unit of CNX Midstream they own.

        32.    According to the press release announcing the Proposed Transaction:

        CNX Resources Corporation (NYSE: CNX) (“CNX”) and CNX Midstream
        Partners LP (NYSE: CNXM) (“CNX Midstream” or the “Partnership”) today
        announced that they have entered into a definitive merger agreement pursuant to
        which CNX will acquire all of the outstanding common units of CNX Midstream
        that it does not already own in exchange for CNX common stock valued at
        approximately $357 million, based on the most recent closing price of CNX
        common stock.

        Under the merger agreement, each outstanding common unit of CNX Midstream
        that CNX does not already own will be converted into 0.88 shares of CNX common
        stock, representing a 15% premium to the average exchange ratio during the 30
        trading days ended July 24, 2020. . . .

        Additional Transaction Terms and Details

        Pursuant to the terms of the merger agreement, CNX will acquire all of the
        approximately 42.1 million outstanding common units of CNX Midstream that it
        does not already own at a fixed exchange ratio of 0.88 shares of CNX common



                                                  5
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 6 of 11 PageID #: 6




       stock for each publicly held common unit of CNX Midstream. CNX Midstream
       common units will no longer be publicly traded after the transaction. In aggregate,
       CNX will issue approximately 37 million shares in connection with the proposed
       transaction, representing approximately 17 percent of the total shares outstanding
       of the pro forma combined entity.

       Following completion of the transaction, all senior notes of CNX Midstream will
       remain outstanding and no additional payments will be made to CNX in connection
       with the elimination of the incentive distribution rights transaction from January of
       this year. The transaction terms were negotiated, reviewed and approved by the
       Conflicts Committee of the CNXM Board and approved by the CNXM Board. The
       CNX Midstream Conflicts Committee is composed of the independent members of
       the CNXM Board. The Board of Directors of CNX also approved the merger
       agreement.

       Conditions to Closing

       Subject to customary approvals and conditions, the transaction is expected to close
       in the fourth quarter of 2020. The transaction is subject to majority approval by
       CNX Midstream common unitholders and the effectiveness of a Prospectus related
       to the issuance of the new CNX shares to CNX Midstream’s unitholders. Pursuant
       to a support agreement entered into in connection with the transaction, CNX has
       agreed to vote the CNXM common units that it owns in favor of the transaction.
       CNX currently owns approximately 53.1% of the outstanding common units.

       Advisors

       Citi is acting as exclusive financial advisor and Latham & Watkins LLP is acting
       as legal advisor to CNX. Intrepid Partners, LLC is acting as exclusive financial
       advisor and Baker Botts L.L.P. is acting as legal advisor to the Conflicts Committee
       of the CNXM Board.

The Prospectus Omits Material Information, Rendering It False and Misleading

       33.     Defendants filed the Prospectus with the SEC in connection with the Proposed

Transaction.

       34.     As set forth below, the Prospectus omits material information.

       35.     First, the Prospectus omits material information regarding the Partnership’s and

CNX Resources’ financial projections.




                                                6
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 7 of 11 PageID #: 7




       36.     With respect to the Partnership’s financial projections, the Prospectus fails to

disclose, for each set of projections: (i) all line items used to calculate Adjusted EBITDA,

distributable cash flow, and levered free cash flow; (ii) proposed net income; and (iii) a

reconciliation of all non-GAAP to GAAP metrics.

       37.     With respect to CNX Resources’ financial projections, the Prospectus fails to

disclose, for each set of projections: (i) all line items used to calculate EBITDAX, levered free

cash flow, and levered free cash flow plus proportionate interest in CNXM levered free cash flow;

(ii) proposed net income; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       38.     Additionally, the Prospectus fails to disclose projected synergies.

       39.     The disclosure of projected financial information is material because it provides

unitholders with a basis to project the future financial performance of a company, and allows

unitholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       40.     Second, the Prospectus omits material information regarding the analyses

performed by the Partnership’s financial advisor, Intrepid Partners, LLC (“Intrepid”).

       41.     With respect to Intrepid’s Comparable Company Trading Analyses, the Prospectus

fails to disclose the individual multiples and metrics for the companies observed in the analyses.

       42.     With respect to Intrepid’s Discounted Cash Flow Analyses, the Prospectus fails to

disclose: (i) the unlevered free cash flows used in the analyses and all underlying line items; (ii)

the terminal values used in the analyses; (iii) the individual inputs and assumptions underlying the

weighted average costs of capital ranging from 8.5% to 9.4% and 6.8% to 7.7%; (iv) Intrepid’s

basis for applying the ranges of terminal EBITDA multiples of 6.0x to 8.0x and 5.0x to 6.5x; (v)

the net debt, value of limited partner interests held, and value of aggregate future IDR elimination




                                                 7
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 8 of 11 PageID #: 8




payments used in the analyses; and (vi) the number of common units outstanding used in the

analyses.

       43.     With respect to Intrepid’s Present Transactions Analysis, the Prospectus fails to

disclose the individual multiples and metrics for the transactions observed in the analysis.

       44.     With respect to Intrepid’s Precedent Premiums Paid Analysis, the Prospectus fails

to disclose the individual premiums for the transactions observed in the analysis.

       45.     When a banker’s endorsement of the fairness of a transaction is touted to

unitholders, the valuation methods used to arrive at that opinion as well as the key inputs and range

of ultimate values generated by those analyses must also be fairly disclosed.

       46.     The omission of the above-referenced material information renders the Prospectus

false and misleading.

       47.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Partnership’s unitholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
          Thereunder Against the Individual Defendants and CNX Midstream

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     The Individual Defendants disseminated the false and misleading Prospectus,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. CNX Midstream is liable as the

issuer of these statements.

       50.     The Prospectus was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Partnership, the Individual Defendants were



                                                  8
  Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 9 of 11 PageID #: 9




aware of this information and their duty to disclose this information in the Prospectus.

       51.     The Individual Defendants were at least negligent in filing the Prospectus with

these materially false and misleading statements.

       52.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable unitholder will consider them important in deciding how to vote on the

Proposed Transaction. In addition, a reasonable investor will view a full and accurate disclosure

as significantly altering the total mix of information made available in the Prospectus and in other

information reasonably available to unitholders.

       53.     The Prospectus is an essential link in causing plaintiff and the Partnership’s

unitholders to approve the Proposed Transaction.

       54.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       55.     Because of the false and misleading statements in the Prospectus, plaintiff and the

Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
                   Against the Individual Defendants and CNX Resources

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants and CNX Resources acted as controlling persons of

CNX Midstream within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue

of their positions as officers and/or Board members of CNX Midstream and participation in and/or

awareness of the Partnership’s operations and/or intimate knowledge of the false statements

contained in the Prospectus, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Partnership, including the content and



                                                   9
 Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 10 of 11 PageID #: 10




dissemination of the various statements that plaintiff contends are false and misleading.

       58.     Each of the Individual Defendants and CNX Resources was provided with or had

unlimited access to copies of the Prospectus alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Partnership, and, therefore, is presumed to have

had the power to control and influence the particular transactions giving rise to the violations as

alleged herein, and exercised the same. The Prospectus contains the unanimous recommendation

of the Individual Defendants to approve the Proposed Transaction. They were thus directly

involved in the making of the Prospectus.

       60.     CNX Resources also had supervisory control over the composition of the

Prospectus and the information disclosed therein, as well as the information that was omitted

and/or misrepresented in the Prospectus.

       61.     By virtue of the foregoing, the Individual Defendants and CNX Resources violated

Section 20(a) of the 1934 Act.

       62.     As set forth above, the Individual Defendants and CNX Resources had the ability

to exercise control over and did control a person or persons who have each violated Section 14(a)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.




                                                10
 Case 1:20-cv-01173-UNA Document 1 Filed 09/02/20 Page 11 of 11 PageID #: 11




                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Prospectus that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: September 2, 2020                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   11
